

113 HR 3876 IH: Burial with Dignity for Heroes Act of 2014
U.S. House of Representatives
2014-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3876IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2014Mr. Al Green of Texas (for himself and Ms. Brown of Florida) introduced the following bill; which was referred to the Committee on Veterans’ AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to carry out a grant program to provide burials for homeless veterans.1.Short titleThis Act may be cited as the Burial with Dignity for Heroes Act of 2014.2.Department of Veterans Affairs grant program to provide burials for homeless veterans(a)Grant programSubchapter VII of chapter 20 of title 38, United States Code, is amended by adding at the end the following new section:2067.Grant program to provide burials for homeless veterans(a)EstablishmentThe Secretary shall carry out a program to make grants to eligible entities to provide for the cost of burials for homeless veterans who—(1)are eligible to be buried in national cemeteries under section 2402 of this title; and(2)the Secretary determines have no next-of-kin.(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall submit to the Secretary an application containing such information and assurances as the Secretary determines appropriate..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end of the items relating to such subchapter the following new item:2067. Grant program to provide burials for homeless veterans..